                                           Case 3:20-cv-02917-JSC Document 34 Filed 05/27/20 Page 1 of 15




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JUAN FREDY MONTOYA                               Case No. 20-cv-02917-JSC
                                           ECHEVERRIA,
                                   8                     Plaintiff,                         ORDER RE: PETITIONER’S MOTION
                                   9                                                        FOR A TEMPORARY RESTRAINING
                                                    v.                                      ORDER
                                  10
                                           WILLIAM BARR, et al.,                            Re: Dkt. No. 10
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                               Petitioner Juan Fredy Montoya Echeverria is a citizen and national of El Salvador who has
                                  14
                                       resided in the United States since 2011. Petitioner voluntarily surrendered himself to Immigration
                                  15
                                       and Customs Enforcement (“ICE”) in August 2019 and he has been detained at the Yuba County
                                  16
                                       Jail in Marysville, California ever since pursuant to 8 U.S.C. § 1226(a). On April 29, 2020,
                                  17
                                       Petitioner filed a writ of habeas corpus alleging that his detention violated his Fifth Amendment
                                  18
                                       due process rights.1 (Dkt. No. 4.) Shortly thereafter, Petitioner filed the underling motion for a
                                  19
                                       temporary restraining order seeking his immediate release from detention or a new custody
                                  20
                                       hearing before an Immigration Judge. (Dkt. No. 10.) After careful consideration of the parties
                                  21
                                       briefing, the Court concludes that oral argument is unnecessary, see N.D. Cal. Civ. L.R. 7-1(b),
                                  22
                                       and DENIES the motion for a temporary restraining order. Petitioner has failed to demonstrate a
                                  23
                                       likelihood of success on the merits of his legal claims.
                                  24
                                               //
                                  25
                                               //
                                  26

                                  27   1
                                        All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                  28   636(c). (Dkt. Nos. 9, 13, 18.)
                                            Case 3:20-cv-02917-JSC Document 34 Filed 05/27/20 Page 2 of 15




                                   1                                      FACTUAL BACKGROUND

                                   2            Petitioner was born in El Salvador and is 24 years old. (Dkt. No. 4-3 at 2; Dkt. No. 4-5 at

                                   3   2. 2) Prior to his detention, Petitioner lived in San Jose, California with his father. (Dkt. No. 4-3 at

                                   4   ¶ 37.)

                                   5            Petitioner entered the United States in 2011 fleeing gang violence from the MS-13 gang in

                                   6   El Salvador. (Dkt. No. 4-4 at 11.3) After arriving in the United States, he started hearing voices.

                                   7   (Id. at 12.) He hears the voices every day, but they are especially bad at night and he cannot tell if

                                   8   the voices are real or imaginary. (Id.) Petitioner has several misdemeanor convictions between

                                   9   April 4, 2016 through June 20, 2019. (Dkt. No. 23-3 at 3; Dkt. No. 23-4 at 4-5.4) He was in the

                                  10   process of finishing his parole requirements when he was arrested by ICE. (Dkt. No. 4-3 at ¶ 4.)

                                  11   Although he had a reinstated removal order, Petitioner self-surrendered at the ICE office in San

                                  12   Francisco on August 28, 2019. (Id.) He was then taken to the Yuba County Jail where he
Northern District of California
 United States District Court




                                  13   remains. (Id.)

                                  14            On October 24, 2019, Petitioner was denied bond by an Immigration Judge based on

                                  15   dangerousness. (Dkt. No. 4-3 at ¶ 5; Dkt. No. 23-3 at 2.) Prior to his arrest, Petitioner had filed an

                                  16   application for asylum, withholding of removal, and protection under the Convention Against

                                  17   Torture. (Id. at ¶ 5; Dkt. No. 4-4 at 14.) Following his detention, the Immigration Judge

                                  18   scheduled a Matter of M-A-M competency hearing.5 (Dkt. No. 4-4 at 15.) In preparation for the

                                  19

                                  20
                                       2
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                  21   3
                                         These facts are taken from Petitioner’s pre-hearing brief submitted in support of his applications
                                       for asylum, withholding of removal, and protection under the Convention Against Torture. (Dkt.
                                  22   No. 4-4.) Although the brief says that the statement of facts is taken from Petitioner’s declaration,
                                       the declaration itself is not part of the record here. The Court nonetheless relies on the facts as
                                  23   contained in the brief because Petitioner has not submitted a declaration in this action and there is
                                       no other source for these facts—his attorney’s declaration likewise relies on the statement of facts
                                  24   in the pre-hearing brief. (Dkt. No. 4-3.)
                                  25   4
                                         The record is unclear with respect to the number of Petitioner’s convictions. The government
                                       contends that he has 10 arrests with 7 convictions. (Dkt. No. 23-3 at 3; Dkt. No. 23-4 at 4-5.)
                                  26   Petitioner vaguely objects that the “[t]he government highlighted arrests for which Petitioner was
                                       not convicted,” but does not dispute that he has 7 convictions. (Dkt. No. 28 at 12:22-23.) Instead,
                                  27   Petitioner notes that his convictions were all for misdemeanors with sentences under 180 days.
                                       (Id.)
                                  28   5
                                           In Matter of M-A-M, 25 I. & N. Dec. 474 (BIA 2011), the Board of Immigration Appeals
                                                                                        2
                                           Case 3:20-cv-02917-JSC Document 34 Filed 05/27/20 Page 3 of 15




                                   1   hearing, on December 13, 2019, Petitioner had an in-depth psychological evaluation by a licensed

                                   2   clinical social worker who diagnosed him with schizophrenia and adjustment disorder. (Id.; Dkt.

                                   3   No. 4-11 at ¶¶ 3-4.) On February 6, 2020, Petitioner appeared in person at the San Francisco

                                   4   Immigration Court for his individual hearing at which he was found competent and credible.6

                                   5   (Dkt. No. 4-3 at ¶ 8.) A month later, the Immigration Judge denied his applications for relief and

                                   6   ordered Petitioner removed to El Salvador. (Id.) Two weeks later, Petitioner filed an appeal of the

                                   7   Immigration Judge’s decision with the BIA. (Id. at ¶ 9.) The BIA has yet to issue a briefing

                                   8   schedule regarding his appeal. (Id.) Petitioner’s counsel attests that in her experience BIA appeals

                                   9   of a removal order take between six months to over one and a half years. (Id. at ¶ 13.)

                                  10           On March 19, Petitioner’s counsel submitted an “urgent request for humanitarian parole,

                                  11   asking ICE to release [Petitioner] in light of the rapidly worsening global COVID-19 pandemic

                                  12   and [Petitioner’s] severe mental illness.” (Id. at ¶ 10.) Five days later, Petitioner’s counsel was
Northern District of California
 United States District Court




                                  13   advised by telephone that the request was being denied because Petitioner was not an “arriving

                                  14   alien.” (Id.) On March 27, Petitioner filed a motion for a subsequent custody redetermination

                                  15   based on changed circumstances likewise based on Petitioner’s mental health condition and

                                  16   COVID-19. (Id. ¶ 11.) On April 3, the Immigration Judge denied the motion finding that

                                  17   “changed circumstances [were] not established.” (Id.; see also Dkt. No. 22-1 (finding that neither

                                  18   changed circumstances “demonstrates a change that would potentially effect the courts previous

                                  19   finding that the respondent is a danger to society”).) On April 9, Petitioner filed an appeal of the

                                  20   denial of the bond hearing with the BIA. (Id.) The BIA has yet to issue a briefing schedule

                                  21   regarding his appeal of the denial of a bond redetermination hearing. (Id.) Petitioner’s counsel

                                  22   attests that in her experience appeals of bond denials take between six months and one and a half

                                  23   years. (Id. at ¶ 14.)

                                  24

                                  25
                                       (“BIA”) set forth a framework for Immigration Judge’s to address issues of mental competency in
                                  26   cases where there is an indicia of incompetency.
                                  27
                                       6
                                         According to Petitioner’s counsel, at his competency hearing, the Immigration Judge had
                                       “instituted certain procedural safeguards” for his individual hearing including that Petitioner was
                                  28   ordered to appear in person for his hearing, counsel was allowed to ask leading questions, and
                                       Petitioner was allowed to take breaks during the hearing. (Dkt. No. 4-3 at ¶6.)
                                                                                         3
                                           Case 3:20-cv-02917-JSC Document 34 Filed 05/27/20 Page 4 of 15




                                   1                                   PROCEDURAL BACKGROUND

                                   2          A. This Habeas Petition

                                   3          On April 29, 2020, Petitioner filed this petition for writ of habeas corpus pursuant to 28

                                   4   U.S.C. § 2241. (Dkt. No. 4.) Shortly thereafter, Petitioner filed the now pending motion for a

                                   5   temporary restraining order which is fully briefed. (Dkt. Nos. 10, 22, 28.)

                                   6          B. The Zepeda-Rivas Action

                                   7          On the same day Petitioner filed his habeas petition, United States District Judge Vince

                                   8   Chhabria issued a temporary restraining order (“TRO”) in Zepeda-Rivas v. Jennings, No. 20-

                                   9   02731 VC (N.D. Cal.) (“Zepeda-Rivas”), and provisionally certified a class that includes current

                                  10   Yuba County Jail detainees. 2020 WL 2059848, at * 1-4. Judge Chhabria’s order requires “ICE

                                  11   to provide information and access to detainees to facilitate a process of considering bail requests”

                                  12   and provides for expedited, individual bail determinations for class members in light of the
Northern District of California
 United States District Court




                                  13   COVID-19 pandemic and the conditions of confinement at the Yuba County Jail. Id. at *3. It is

                                  14   undisputed that Petitioner, as a current Yuba County Jail detainee, is a member of the Zepeda-

                                  15   Rivas class. In fact, on May 3, Petitioner filed a motion for release in Zepeda-Rivas.7 (Zepeda-

                                  16   Rivas, No. 20-2731, Dkt. No. 77-3.) Petitioner’s motion for release was denied without prejudice

                                  17   on the same day he filed his motion for a temporary restraining order in this action. (Id. at Dkt.

                                  18   No. 107.)

                                  19                                            JURISDICTION

                                  20          A district court may grant a writ of habeas corpus when a petitioner is “in custody in

                                  21   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

                                  22   “[T]he Fifth Amendment entitles aliens to due process of law in deportation proceedings.”

                                  23   Denmore v. Kim, 538 U.S. 510, 523 (2003). Here, Petitioner argues that his continued detention

                                  24   violates his due process rights. Thus, the Court has subject-matter jurisdiction pursuant to section

                                  25
                                       7
                                  26     The government attached the filings related to Petitioner from Zepeda-Rivas to the Declaration of
                                       Sharanya Mohan submitted with its opposition, see Exhibits D, E, and F, and sought to file these
                                  27   exhibits under seal because Petitioner had filed a motion seeking to proceed under a pseudonym
                                       in this action and the Zepeda-Rivas filings identified him by name. (Dkt. No. 23.) Because the
                                  28   Court has denied Petitioner’s motion to proceed under a pseudonym, the administrative motion to
                                       file these exhibits under seal is DENIED as moot.
                                                                                         4
                                          Case 3:20-cv-02917-JSC Document 34 Filed 05/27/20 Page 5 of 15




                                   1   2241.

                                   2           The government challenges the Court’s jurisdiction over this matter on the grounds that

                                   3   Petitioner is detained in a facility in the Eastern District of California. The government insists that

                                   4   “venue is improper in this judicial district because Petitioner’s immediate custodians (the Sheriff

                                   5   of Yuba County and/or the AFOD responsible for YCJ), as well YCJ where Petitioner is housed,

                                   6   are located in the Eastern District of California.” (Dkt. No. 22 at 26:20-27:2.) Not so.

                                   7           ICE’s website identifies the “San Francisco Field Office” as the federal entity that oversees

                                   8   immigration detainees at the Yuba County Jail, and specifically directs “Feedback or Complaints”

                                   9   to the “Field Office Director, Enforcement and Removal Operations” located in San Francisco,

                                  10   California. See https://www.ice.gov/detention-facility/yuba-county-jail. Thus, Petitioner properly

                                  11   named David Jennings, Director of the San Francisco Field Office, as a respondent in this action.

                                  12   See Saravia v. Sessions, 280 F. Supp. 3d 1168, 1183 (N.D. Cal. 2017) (“[A] petitioner held in
Northern District of California
 United States District Court




                                  13   federal detention in a non-federal facility pursuant to a contract should sue the federal official

                                  14   most directly responsible for overseeing that contract facility when seeking a habeas writ.”). The

                                  15   San Francisco Field Office is located within this Court’s territorial jurisdiction. Accordingly, the

                                  16   Northern District is the proper forum to hear this habeas petition. See id. at 1187 (“So long as the

                                  17   proper respondent falls within this Court’s territorial jurisdiction, habeas

                                  18   jurisdiction exists.”) (citing Rumsfield v. Padilla, 542 U.S. 426, 442-44 (2004)).

                                  19           The government submits the declaration of Dana L. Fishburn, who is an Assistant Field

                                  20   Office Director with the DHS, ICE, Enforcement and Removal Operations in the San Francisco

                                  21   Field Office. (Dkt. No. 22-5 at ¶ 1.) Ms. Fishburn attests that she is “currently assigned to the

                                  22   Sacramento Sub-Office within the San Francisco Field Office which is responsible for oversight of

                                  23   the ICE Detainees held at Yuba County Jail in Marysville, California.” (Id.) The government

                                  24   contends that Ms. Fishburn is “the ICE official most directly responsible for overseeing” the Yuba

                                  25   County Jail, and because she is assigned to the Sacramento Sub-Office, which is located in the

                                  26   Eastern District of California, venue is improper in the Northern District. (Dkt. No. 22 at 26:16.)

                                  27           The government’s argument fails to persuade. Ms. Fishburn’s assignment to a “sub-office”

                                  28   that is physically located in the Eastern District of California does not mean that San Francisco
                                                                                          5
                                          Case 3:20-cv-02917-JSC Document 34 Filed 05/27/20 Page 6 of 15




                                   1   Field Office is not the controlling entity for the Yuba County Jail. As the Assistant Field Office

                                   2   Director of the San Francisco Field Office, Ms. Fishburn takes orders from the Director of the San

                                   3   Francisco Field Office, Mr. Jennings. Thus, Mr. Jennings is the federal official most directly

                                   4   responsible for overseeing the Yuba County Jail. Accordingly, the Northern District is the proper

                                   5   forum to hear this action and the Court has jurisdiction. See, e.g., Ortuno v. Jennings, No. 20-

                                   6   cv02064-MMC, 2020 WL 2218965, at *2 (N.D. Cal. May 7, 2020) (finding Northern District

                                   7   proper forum in immigration habeas case involving Yuba County Jail detainees and naming Mr.

                                   8   Jennings as respondent); Zepeda-Rivas v. Jennings, No. 20-cv-02731-VC, 2020 WL 2059848, at

                                   9   *2 (N.D. Cal. Apr. 29, 2020) (same); Doe v. Barr, No. 20-cv-02263, 2020 WL 1984266, at *5

                                  10   (N.D. Cal. Apr. 27, 2020) (same). The government’s argument is further undermined by its

                                  11   submission of the Declaration of Polly E. Kaiser, the Deputy Fiedd Director for ICE Enforcement

                                  12   and Removal Operations with the San Francisco Field Office, which the government also
Northern District of California
 United States District Court




                                  13   submitted with its opposition brief. (Dkt. No. 26 at ¶ 1.) Ms. Kaiser attests that as Deputy Field

                                  14   Office Director her responsibilities include, among other things, “oversight of aliens detained at

                                  15   the Yuba County Jail (“YCJ”) pending removal.” (Id. at ¶ 2.)

                                  16          Finally, the government’s reliance on a recent Ninth Circuit order is unavailing. The

                                  17   government asserts that the Ninth Circuit issued an order on April 30, 2020, “indicating the

                                  18   Eastern District of California has jurisdiction over immigration habeas cases filed by detainees

                                  19   held at [Yuba County Jail].” (Dkt. No. 22 at 25:26-27 (citing Birru v. Barr, No. 19-72758, Dkt.

                                  20   No. 14-1 (9th Cir. 2020)).) However, the cited order merely states, in pertinent part:

                                  21                  [W]e construe petitioner’s motion for release from detention as a
                                                      petition for a writ of habeas corpus and transfer it to the Eastern
                                  22                  District of California, where petitioner is being held at the Yuba
                                                      County Jail, to be considered under 28 U.S.C. § 2241. See id. §
                                  23                  2241(b) (a circuit court may “transfer the application [for a writ of
                                                      habeas corpus] for hearing and determination to the district court
                                  24                  having jurisdiction to entertain it”).
                                  25   Birru, No. 19-72758, Dkt. No. 14-1 at 2. Unlike here, the petitioner in Birru named only United

                                  26   States Attorney General William Barr as a respondent, and the court did not address whether

                                  27   jurisdiction was proper in any other District. Instead, the court transferred the petition to the

                                  28   Eastern District of California solely on the basis that the petitioner was detained in that District.
                                                                                          6
                                           Case 3:20-cv-02917-JSC Document 34 Filed 05/27/20 Page 7 of 15




                                   1   Thus, Birru offers no insight into whether the Northern District is a proper forum to hear this

                                   2   petition.8 As previously discussed, the Court is satisfied that it has subject-matter jurisdiction over

                                   3   this action pursuant to section 2241 and that the Northern District is the proper forum because the

                                   4   Director of the San Francisco Field Office is appropriately named as a respondent.

                                   5                                           LEGAL STANDARD

                                   6          The standard for issuing a temporary restraining order is “substantially identical” to the

                                   7   standard for issuing a preliminary injunction. Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush &

                                   8   Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). “Under the original Winter standard, a party must

                                   9   show ‘that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the

                                  10   absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction is

                                  11   in the public interest.’” All. for the Wild Rockies v. Pena, 865 F.3d 1211, 1217 (9th Cir. 2017)

                                  12   (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). “Under the ‘sliding scale’
Northern District of California
 United States District Court




                                  13   variant of the Winter standard, if a plaintiff can only show that there are serious questions going to

                                  14   the merits—a lesser showing than likelihood of success on the merits—then a preliminary

                                  15   injunction may still issue if the balance of hardships tips sharply in the plaintiff’s favor, and the

                                  16   other two Winter factors are satisfied.” Id. (internal quotation marks and citation omitted).

                                  17   Petitioner here only argues the likelihood of success framework.

                                  18                                               DISCUSSION

                                  19          Petitioner contends that he is entitled to immediate release from immigration custody given

                                  20   the risks of COVID-19 at Yuba County Jail where he is being detained, or alternatively, that he is

                                  21   entitled to a bond hearing before an Immigration Judge because he has been subject to prolonged

                                  22   detention without a custody redetermination hearing in violation of his Fifth Amendment

                                  23   procedural due process rights. The government responds that Petitioner cannot show a likelihood

                                  24

                                  25
                                       8
                                         Prior to the Ninth Circuit’s April 30 order, the petitioner in Birru filed a habeas petition in a
                                  26   related action in this District. See Birru v. Barr, et al., No. 20-cv-01285-LHK, 2020 WL 1905581,
                                       at *1 (N.D. Cal. Apr. 17, 2020). There is no indication that respondents in that action argued that
                                  27   the court lacked jurisdiction or that venue was improper based on the petitioner’s detention at the
                                  28   Yuba County Jail.

                                                                                          7
                                          Case 3:20-cv-02917-JSC Document 34 Filed 05/27/20 Page 8 of 15




                                   1   of success on the merits of his due process claims because (1) his request for release based on

                                   2   COVID-19 was already considered and denied by Judge Chhabria in Zepeda-Rivas (and fails on

                                   3   the merits here), and (2) Petitioner’s prolonged detention procedural due process claim is unlikely

                                   4   to succeed because he has been provided adequate process and the claim is subject to dismissal for

                                   5   failure to exhaust.

                                   6   A. Likelihood of Success

                                   7          1. Petitioner’s Substantive Due Process Claim

                                   8          The Court declines to consider Petitioner’s substantive due process claim based on his

                                   9   alleged risk of exposure to COVID-19. Petitioner filed a motion for release based on his risk of

                                  10   exposure in Zepeda-Rivas which was denied without prejudice. Petitioner contends that the

                                  11   specific grounds for the denial in Zepeda-Rivas “are not clear” because it was denied “without

                                  12   prejudice and without any reasoning.” (Dkt No. 28 at 12:12-16.) Rather than seeking clarification
Northern District of California
 United States District Court




                                  13   of the order, Petitioner filed an entirely separate motion for release in this action—making no

                                  14   mention of Judge Chhabria’s denial in Zepdea-Rivas. The Court will not sanction such judge

                                  15   shopping. To the extent that Petitioner contends that the government’s opposition to the motion

                                  16   for release in Zepeda-Rivas was “riddled with erroneous information,” Petitioner’s recourse is to

                                  17   file a motion for reconsideration in Zepeda-Rivas—not to file a new motion for release before a

                                  18   different judge. (Id. at 12:21.) Petitioner elected to file a motion for release as a class member in

                                  19   Zepeda-Rivas—he cannot now seek the same relief before a different judge because he does not

                                  20   like the outcome of his application for release there.

                                  21          2. Petitioner’s Procedural Due Process Claim

                                  22          The government insists that Petitioner’s procedural due process claims fail both because he

                                  23   has been afforded constitutionally adequate process and because he has failed to exhaust his

                                  24   administrative remedies. The Court begins with the threshold question of exhaustion.

                                  25                  a) Exhaustion of Administrative Remedies

                                  26          “Exhaustion can be either statutorily or judicially required.” Acevedo-Carranza v.

                                  27   Ashcroft, 371 F.3d 539, 541 (9th Cir. 2004). Statutory exhaustion “may be a mandatory

                                  28   requirement that is jurisdictional.” Id. “If, however, exhaustion is a prudential requirement, a
                                                                                         8
                                          Case 3:20-cv-02917-JSC Document 34 Filed 05/27/20 Page 9 of 15




                                   1   court has discretion to waive the requirement.” Id.

                                   2          As previously discussed, “[d]istrict courts are authorized by 28 U.S.C § 2241 to consider

                                   3   petitions for habeas corpus.” Castro-Cortez v. INS, 239 F.3d 1037, 1047 (9th Cir. 2001), abrogated

                                   4   on other grounds by Fernandez-Vargas v. Gonzales, 548 U.S. 30 (2006). Section 2241

                                   5   “does not specifically require petitioners to exhaust direct appeals before filing petitions for

                                   6   habeas corpus.” Id. However, the Ninth Circuit “require[s], as a prudential matter, that habeas

                                   7   petitioners exhaust available judicial and administrative remedies before seeking relief under §

                                   8   2241.” Id.

                                   9          Once a detainee receives a bond hearing before an Immigration Judge he may appeal the

                                  10   Immigration Judge’s decision to the BIA. Leonardo v. Crawford, 646 F.3d 1157, 1159 (9th Cir.

                                  11   2011). If the detainee disagrees with the BIA’s decision on appeal he may “file a habeas petition in

                                  12   the district court” to challenge his continued detention. Id. Thereafter, “the district court’s decision
Northern District of California
 United States District Court




                                  13   on the habeas petition may be appealed” to the Ninth Circuit. Id. Thus, pursuing habeas review of

                                  14   the Immigration Judge’s adverse bond determination before the BIA has issued its decision on

                                  15   appeal is improper. Id. at 1160. “When a petitioner does not exhaust administrative remedies, a

                                  16   district court ordinarily should either dismiss the petition without prejudice or stay the proceedings

                                  17   until the petitioner has exhausted remedies, unless exhaustion is excused.” Id.

                                  18          “[C]ourts may require prudential exhaustion if (1) agency expertise makes agency

                                  19   consideration necessary to generate a proper record and reach a proper decision; (2) relaxation of

                                  20   the requirement would encourage the deliberate bypass of the administrative scheme; and (3)

                                  21   administrative review is likely to allow the agency to correct its own mistakes and to preclude the

                                  22   need for judicial review.” Puga v. Chertoff, 488 F.3d 812, 815 (9th Cir. 2007) (internal quotation

                                  23   marks and citation omitted). However, “even if the three Puga factors weigh in favor of

                                  24   prudential exhaustion, a court may waive the prudential exhaustion requirement if administrative

                                  25   remedies are inadequate or not efficacious, pursuit of the administrative remedies would be a futile

                                  26   gesture, irreparable injury will result, or the administrative proceedings would be void.”

                                  27   Hernandez v. Sessions, 872 F.3d 976, 988 (9th Cir. 2017) (internal quotation marks and citation

                                  28   omitted).
                                                                                          9
                                         Case 3:20-cv-02917-JSC Document 34 Filed 05/27/20 Page 10 of 15




                                   1          Petitioner contends that “[t]o all extents practicable, Petitioner has exhausted his

                                   2   administrative remedies,” and seeks waiver of further exhaustion should the Court find his current

                                   3   attempts to exhaust inadequate. (Dkt. No. 28 at 10:22-11:6.) He maintains that waiver here is

                                   4   appropriate because the BIA cannot consider the constitutional issues raised here and Petitioner

                                   5   will suffer irreparable harm if he remains detained because of the COVID-19 pandemic and

                                   6   because he has serious pre-existing health conditions which were diagnosed after his initial bond

                                   7   hearing.

                                   8          The Court agrees that waiver of Petitioner’s exhaustion of administrative remedies is

                                   9   appropriate. First, “the BIA has no jurisdiction to decide questions of the constitutionality of the

                                  10   immigration laws.” Liu v. Waters, 55 F.3d 421, 426 (9th Cir. 1995). As the BIA has explained, it

                                  11   “must apply the statute as written to the cases that come before us. It is well settled that we lack

                                  12   jurisdiction to rule on the constitutionality of the Act and the regulations we administer.... [E]ven
Northern District of California
 United States District Court




                                  13   if we were to perceive a constitutional infirmity in the unambiguous statute before us, we would

                                  14   be without authority to remedy it.” In Re Fuentes-Campos, 21 I. & N. Dec. 905, 912 (BIA 1997).

                                  15   Second, this Court follows the vast majority of other cases which have “waived exhaustion based

                                  16   on irreparable injury when an individual has been detained for months without a bond hearing, and

                                  17   where several additional months may pass before the BIA renders a decision on a pending appeal.”

                                  18   Rodriguez Diaz v. Barr, No. 4:20-CV-01806-YGR, 2020 WL 1984301, at *5 (N.D. Cal. Apr. 27,

                                  19   2020) (collecting cases).

                                  20          Accordingly, Petitioner is excused from exhaustion.

                                  21                  b) Merits of the Procedural Due Process Claim

                                  22          Petitioner’s motion for a temporary restraining order is based almost exclusively on his

                                  23   argument that he is entitled to release based on the risks of COVID-19. To the extent that he

                                  24   addresses his procedural due process claim, he insists that because he has been detained for eight

                                  25   months and it has been over six months since his bond hearing and there is no clear timeline for

                                  26   his potential release, his prolonged detention violates due process. (Dkt. No. 10 at 29:21-23

                                  27   (citing Diouf v. Napolitano, 634 F.3d 1081, 1091-92 (9th Cir. 2011).) He contends that he is

                                  28   therefore entitled to a new bond hearing under the test proscribed in Mathews v. Eldridge, 424
                                                                                         10
                                         Case 3:20-cv-02917-JSC Document 34 Filed 05/27/20 Page 11 of 15




                                   1   U.S. 319 (1976).

                                   2          Under Mathews, “[d]ue process is flexible and calls for such procedural protections as the

                                   3   particular situation demands.” 424 U.S. at 334, 96 S.Ct. 893. The three-part Mathews test requires

                                   4   courts to consider “(1) the private interest affected, (2) the government’s interest, and (3) the value

                                   5   added by alternative procedural safeguards to what has already been provided in the particular

                                   6   situation before the court.” Soto v. Sessions, No. 18-cv-02891-EMC, 2018 WL 3619727, at *3

                                   7   (N.D. Cal. July 30, 2018) (citing Mathews, 424 U.S. at 334-35).

                                   8                                          1) Petitioner’s Interest

                                   9          “Courts have held that there is a strong private interest based on the duration of the

                                  10   detention.” Bent v. Barr, No. 19-CV-06123-DMR, 2020 WL 1677332, at *8 (N.D. Cal. Apr. 6,

                                  11   2020) (citing De Paz Sales v. Barr, No. 19-CV-04148-KAW, 2019 WL 4751894, at *6 (N.D. Cal.

                                  12   Sept. 30, 2019) (finding a strong private interest where the petitioner “risks continued detention
Northern District of California
 United States District Court




                                  13   absent a bond hearing”)). In Bent, the court found that this factor weighed in petitioner’s favor

                                  14   where he had been detained for over three years and had not had a bond hearing in over two years.

                                  15   In contrast, in Soto v. Sessions, No. 18-CV-02891-EMC, 2018 WL 3619727, at *3 (N.D. Cal. July

                                  16   30, 2018), the court concluded that the liberty interest was not “at its apex” where the petitioner

                                  17   had been detained for “only slightly over six months total, and for only slightly over three months

                                  18   since her last bond hearing.”

                                  19          Petitioner has been detained eight months and it has been six months since his detention

                                  20   hearing before an immigration judge. Petitioner does not cite any cases which have recognized a

                                  21   strong private interest based on similar periods of detention, and indeed, courts routinely recognize

                                  22   a strong private interest only where the detention exceeded a year. See Marroquin Ambriz v. Barr,

                                  23   420 F. Supp. 3d 953, 963 (N.D. Cal. 2019) (“There is no question in this case that Marroquin

                                  24   Ambriz has a strong private interest given that he has been in custody for 17 months and his last

                                  25   bond hearing was nearly 15 months ago.”) (collecting cases). While the Court does not discount

                                  26   Petitioner’s liberty interest, he is not facing the “specter of indefinite detention” as he “is being

                                  27   held under the authority of 8 U.S.C. § 1226(a) ‘pending a decision’ on his removal, and his appeal

                                  28
                                                                                          11
                                           Case 3:20-cv-02917-JSC Document 34 Filed 05/27/20 Page 12 of 15




                                   1   of the Immigration Judge’s denial of his applications for relief is pending before the BIA.9 Soto,

                                   2   2018 WL 3619727, at *3.

                                   3                                        2) Government’s Interest

                                   4          The second Mathews factor addresses the government’s interest. The government insists

                                   5   that the statutory detention framework under section 1226(a) grants it “broad discretion” to

                                   6   determine who should remain detained for removal proceedings and to increase the probability

                                   7   that individuals ordered removed are removed. (Dkt. No. 22 at 22:2-2.) There is no doubt that the

                                   8   government has a strong interest in effecting removal. See Jimenez v. Wolf, No. 19-CV-07996-

                                   9   NC, 2020 WL 510347, at *3 (N.D. Cal. Jan. 30, 2020) (citing Demore v. Kim, 538 U.S. 510, 531

                                  10   (2003) (“While the justification for 8 U.S.C. § 1226(c) is based upon the Government’s concerns

                                  11   over the risks of flight and danger to the community ... the ultimate purpose behind the detention

                                  12   is premised upon the alien’s deportability.”) (Kennedy, J., concurring)); see also Bent, 2020 WL
Northern District of California
 United States District Court




                                  13   1677332, at *8 (citing H.R. REP. 104-469(I) at 122 (noting that “additional court-ordered

                                  14   procedures may disrupt the government’s ability to conduct orderly and timely removal

                                  15   proceedings”). The government interest at stake here, however, “is the ability to detain Petitioner

                                  16   without providing him with another bond hearing, not whether the government may continue to

                                  17   detain him.” Lopez Reyes v. Bonnar, 362 F. Supp. 3d 762, 777 (N.D. Cal. 2019) (finding that

                                  18   “requiring the government to provide Petitioner with another bond hearing does not significantly

                                  19   undermine the government’s interest in evaluating the evidence and in making those credibility

                                  20   determinations. If the Court requires the government to provide the Petitioner with another

                                  21   hearing, the IJ would still be the trier of fact at any such hearing”). Thus, while the government

                                  22   retains an interest in retaining discretion over grants and denials of bond hearings, the

                                  23   government’s interest in not providing petitioner a new bond hearing is not compelling where, as

                                  24   here, the government has not argued that it would be costly or burdensome to conduct such a

                                  25   hearing.

                                  26          //

                                  27
                                       9
                                  28    This conclusion does not preclude Petitioner from filing another petition if his detention in fact
                                       becomes prolonged or indefinite at a later time.
                                                                                        12
                                         Case 3:20-cv-02917-JSC Document 34 Filed 05/27/20 Page 13 of 15




                                   1                                 3) Additional Procedural Safeguards

                                   2          The final Mathews factor considers the value of additional safeguards from an additional

                                   3   bond hearing. The government contends that the statutory scheme, Section 1226(a), provides its

                                   4   own procedural safeguards because individuals detained under this section “receive numerous

                                   5   opportunities for review of their custody decisions.” (Dkt. No. 22 at 20:23.) The government

                                   6   highlights that individuals detained under this section receive an individualized custody

                                   7   determination from ICE, an individualized custody redetermination hearing from an Immigration

                                   8   Judge, and an opportunity to appeal the Immigration Judge’s adverse decision to the BIA, which

                                   9   conducts a de novo review. See 8 C.F.R. § 1003.1(d)(3)(ii). Further, individuals detained under

                                  10   section 1226(a) may request a subsequent bond hearing if their “circumstances have changed

                                  11   materially since the prior bond redetermination.” 8 C.F.R. § 1003.19(e).

                                  12          The Immigration Judge denied Petitioner’s initial request for bond on October 24, 2019.
Northern District of California
 United States District Court




                                  13   The Immigration Judge’s denial of his initial request for bond is not part of the record here, but in

                                  14   his request for release in Zepeda-Rivas, Petitioner stated that he was initially denied release based

                                  15   on dangerousness. (Dkt. No. 23-3 at 2.) Petitioner thereafter availed himself of his right to

                                  16   request a custody redetermination hearing before an Immigration Judge. (Dkt. No. 4-3 at ¶ 11.)

                                  17   On May 8, 2020, the Immigration Judge denied Petitioner’s request for a bond redetermination

                                  18   under section 1003.19(e) because he had not established a material change in circumstances to

                                  19   warrant a new bond hearing. (Dkt. No. 22-1 at 3.) In doing so, the Immigration Judge noted that

                                  20   he had “reviewed and weighed all the evidence of record” and considered Petitioner’s argument

                                  21   that (1) his schizophrenia diagnosis, and (2) the COVID-19 pandemic constituted changed

                                  22   circumstances supporting his release. (Id.) The Immigration Judge found that these arguments

                                  23   failed to demonstrate a material change in circumstances because there was no argument as to why

                                  24   the evidence of Petitioner’s schizophrenia diagnosis was not available earlier, and neither that

                                  25   argument nor Petitioner’s COVID-19 argument “demonstrates a change that would potentially

                                  26   effect the court’s previous finding that the respondent is a danger to society.” (Id.) Although

                                  27   Petitioner has filed an appeal of the Immigration Judge’s denial of his request for a bond

                                  28   redetermination hearing, Petitioner has not argued that the Immigration Judge erred as a matter of
                                                                                        13
                                            Case 3:20-cv-02917-JSC Document 34 Filed 05/27/20 Page 14 of 15




                                   1   law in finding that he had failed to demonstrate changed circumstances justifying a bond

                                   2   redetermination or that the Immigration Judge’s decision was otherwise constitutionally

                                   3   inadequate.10 Nor has he otherwise addressed the Immigration Judge’s finding that he is a danger

                                   4   to society.11 While an Immigration Judge may weigh a “number of factors in determining

                                   5   whether a [detainee] merits release from bond,” In Re Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006),

                                   6   the Immigration Judge must “first determine[ ] that the [detainee] does not present a danger to the

                                   7   community.” Matter of Urena, 25 I. & N. Dec. 140, 141 (BIA 2009). Thus, “where an IJ finds that

                                   8   a detainee is a danger to the community, the detainee must show a change in material

                                   9   circumstance that is relevant to the danger assessment.” Bent, 2020 WL 1677332, at *6.

                                  10           Rather than arguing that the Immigration Judge erred with respect to his request for a bond

                                  11   redetermination hearing, Petitioner appears to be making a passage of time argument; that is, that

                                  12   he is entitled to a new hearing because he has “been detained for over eight months, over six of
Northern District of California
 United States District Court




                                  13   which have been without a bond hearing, which clearly violates his constitutional rights.” (Dkt.

                                  14   No. 28 at 16:16-18; see also Dkt. No. 4 at 33:1-3 (“Because Mr. Doe has been detained for over

                                  15   six months without a bond hearing, and there is no clear timeline for his potential release based on

                                  16   his appeal to the BIA, his prolonged detention violates due process.”). There is, however, no

                                  17   “bright-line rule for a due process right to receive periodic bond hearings.” Bent, 2020 WL

                                  18   1677332, at *7. As discussed supra, those courts that have found a constitutional violation have

                                  19   done so based on periods of detention well in excess of those here and courts are wary of finding

                                  20   that any particular length of detention gives rise to a procedural due process right to a second

                                  21   hearing. See Lopez Reyes, 362 F. Supp. 3d at 777 (“the Court notes that it is not making a finding

                                  22   that the mere passage of time requires a second bond hearing”); see also Bent, No. 19-2020 WL

                                  23

                                  24
                                       10
                                         In his reply brief, Petitioner suggests that the government “surreptitiously” obtained a copy of
                                  25   the written decision before Petitioner’s counsel received a copy. (Dkt. No. 28 at 11 n.2.) Even if
                                       so, Petitioner had a copy of the decision prior to submission of his reply brief.
                                  26   11
                                          Indeed, Petitioner did not even disclose the basis for the Immigration Judge’s denial of his
                                  27   request for a bond in his habeas petition, and instead, repeatedly argues in his habeas petition and
                                       other filings that he has not been found a danger. (Dkt. No. 4 at 33; Dkt. No. 10 at 30.) The Court
                                  28   is troubled by the lack of transparency in Petitioner’s filings in this action when compared to his
                                       simultaneous filings in the Zepeda-Rivas action.
                                                                                         14
                                         Case 3:20-cv-02917-JSC Document 34 Filed 05/27/20 Page 15 of 15




                                   1   1677332, at *8.

                                   2          Accordingly, the Court concludes that Petitioner has failed to show that he is likely to

                                   3   benefit from the additional procedural safeguards sought here—a new hearing—since he has not

                                   4   argued or offered evidence of changed circumstances that would affect the Immigration Judge’s

                                   5   prior finding of dangerousness. See Soto v. Sessions, No. 18-CV-02891-EMC, 2018 WL 3619727,

                                   6   at *4 (N.D. Cal. July 30, 2018) (“[Petitioner] has failed to make any showing that []he would

                                   7   benefit as a practical matter in the circumstances of [his] case” from a new hearing).

                                   8                                                   ***

                                   9          Accordingly, the Court concludes that on balance the Mathews factors weigh in the

                                  10   government’s favor. While Petitioner has a liberty interest arising from his prolonged detention,

                                  11   he has neither shown that his detention of 8 months with 6 months since his last bond hearing is so

                                  12   prolonged as to be unconstitutional nor that a new hearing would vindicate his liberty interest
Northern District of California
 United States District Court




                                  13   since he has not challenged the Immigration Judge’s finding that he failed to show changed

                                  14   circumstances that would affect the Immigration Judge’s prior dangerousness findings. Petitioner

                                  15   has therefore failed to demonstrate a likelihood of success on the merits of his habeas petition and

                                  16   the Court need not proceed further to evaluate the other Winter factors.

                                  17                                            CONCLUSION

                                  18          For the reasons stated above, Petitioner’s motion for a temporary restraining order is

                                  19   DENIED.

                                  20          IT IS SO ORDERED.

                                  21   Dated: May 27, 2020

                                  22

                                  23
                                                                                                    JACQUELINE SCOTT CORLEY
                                  24                                                                United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
                                                                                        15
